                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

STEVEN STAFFORD,                                   )
                                                   )
                Petitioner,                        )
                                                   )
        v.                                         )              No. 4:18-cv-01861-RLW
                                                   )
STANLEY PAYNE,                                     )
                                                   )
                Respondent.                        )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on petitioner Steven Stafford's motions to appoint

counsel. (Doc. Nos. 2, 5, 6). For the reasons discussed below, the motions will be denied at this

time.

        "A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case." Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). A district court may appoint

counsel in a civil case if the court is "convinced that an indigent plaintiff has stated a non-

frivolous claim ... and where the nature of the litigation is such that plaintiff as well as the court

will benefit from the assistance of counsel." Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir.

2018). When determining whether to appoint counsel for an indigent litigant, a court considers

relevant factors such as the complexity of the case, the ability of the pro se litigant to investigate

the facts, the existence of conflicting testimony, and the ability of the pro se litigant to present

his or her claim. Phillips v. Jasper Cty. Jail, 43 7 F .3d 791, 794 (8th Cir. 2006).

        After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Petitioner has demonstrated, at this point, that he can adequately present
his claims to the Court. The Court will entertain future motions for appointment of counsel as the

case progresses.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner's motions for appointment of counsel (Doc.

No. 2, 5, 6) are DENIED at this time.    ~   __ J
       Dated this ± a a y of        ~[/                             '2019.




                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
